Case: 16-10553      Document: 00513699175         Page: 1    Date Filed: 09/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-10553                                FILED
                                  Summary Calendar                      September 30, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JULIO CESAR JACOBO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:03-CR-47-3


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Julio Cesar Jacobo, federal prisoner # 30507-177, pleaded guilty to one
count of conspiracy to possess with intent to distribute 500 grams or more of
methamphetamine and aiding and abetting. The district court sentenced him
to 292 months of imprisonment. He appeals the district court’s denial of his 18
U.S.C. § 3582(c)(2) motion for a reduction of his sentence based on Amendment
782 to the United States Sentencing Guidelines, which lowered the base


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10553     Document: 00513699175      Page: 2    Date Filed: 09/30/2016


                                  No. 16-10553

offense levels in the drug quantity table set forth in U.S.S.G. § 2D1.1(c). We
review for abuse of discretion a district court’s decision whether to reduce a
sentence under § 3582(c)(2). United States v. Henderson, 636 F.3d 713, 717
(5th Cir. 2011). “A district court abuses its discretion if it bases its decision on
an error of law or a clearly erroneous assessment of the evidence.” Id. (quoting
United States v. Smith, 417 F.3d 483, 486-87 (5th Cir. 2005)).
      At his original sentencing, Jacobo was assigned a base offense level of 38
under the applicable version of § 2D1.1(c)(1) because his offense involved 5,026
grams of methamphetamine (actual). Jacobo contends that this calculation
was based on an incorrect amount of methamphetamine and that the district
court should have corrected that error when calculating his amended
sentencing range.    However, challenges to his original sentencing are not
cognizable under § 3582(c). See United States v. Evans, 587 F.3d 667, 674 (5th
Cir. 2009).
      Based on the amount of methamphetamine involved, Jacobo’s base
offense level remains unchanged under amended § 2D1.1(c)(1). Accordingly,
he was not eligible for a sentence reduction under § 3582(c)(2).          U.S.S.G.
§ 1B1.10(a)(2)(B). The district court did not abuse its discretion in denying his
motion.
      AFFIRMED.




                                         2